1    Stanley A. Zlotoff, State Bar No. 073283
     Attorney at Law
2    300 S. First St. Suite 215
     San Jose, CA 95113
3
     Telephone (408) 287-5087
4    Facsimile (408) 287-7645

5    Attorney for Debtor

6

7

8                         UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF CALIFORNIA
9

10
     In re:                         ) Chapter 13
11                                  )
      Loretta Birmingham,           ) Case No. 19-50981 SLJ
12                                  )
               Debtor.              )
13                                  )
                                    )
14                                  )
                                    /
15               OBJECTION TO TRUSTEE’S MOTION TO DISMISS

16         Debtor objects to the Trustee’s Motion(“Motion”) to Dismiss
17   for the following reasons:
18
     Trustee’s Objection to confirmation
19
           The Motion contends that debtors have not acted promptly to
20
     resolve the Trustee’s Objection to confirmation.               The Trustee’s
21
     existing objection was only filed on November 26, 2019, a mere
22
     one week before the Motion was filed.            The Objection contains
23
     just one point:     a request for a declaration that payments have
24
     been made to the Class 1 creditor U.S. Bank, also known as
25
     Caliber Home Loans.        If the Trustee had reviewed the Docket, she


                                             - 1
     Case: 19-50981   Doc# 38   Filed: 12/24/19 Entered: 12/24/19 16:52:39   Page 1 of 3
1    would have seen the results of a lengthy proceeding regarding

2    Automatic Stay relief filed by U.S. Bank.             Included within the
3    proceeding were declarations filed by debtor or Jeff Whalen,
4
     debtor’s son and the person making payments on debtor’s behalf.
5
     The proceeding concluded with a concession by U.S. Bank that all
6
     payments through October had indeed been made.              Moreover, the
7
     court signed an adequate protection order, obviating any need by
8
     the Trustee to monitor the U.S. Bank payments.
9
     Rossi Hamerslough, Reischl & Chuck(“Rossi”) Objection
10
           The Rossi Objection had been confusing to understand,
11
     because it related to Rossi’s judicial lien originally against
12

13   two properties, included in two bankruptcy estates.               Rossi’s

14   judgment arose out of attorney’s fees for services rendered for

15   a deed of trust holder who conducted a trustee’s sale of one of

16   the properties.

17         At this point, debtor seems to understand the basis of the
18   Rossi claim.     Discussions have been had between debtor and the
19   attorney for the other bankruptcy estate for determination of
20
     whether there might be an apportionment between the two estates
21
     of the amount owed to Rossi.         These discussion are ongoing.
22
     U.S. Bank Objection
23
           U.S. Bank’s Objection questions debtor’s ability to cure
24
     mortgage arrearages by selling or refinancing her residence.
25
     Proposed Plan


                                             - 2
     Case: 19-50981   Doc# 38   Filed: 12/24/19 Entered: 12/24/19 16:52:39   Page 2 of 3
1          Debtor believes her circumstances have changed so that she

2    can file a conventional plan for a five year payout.                Her son,
3    who will be making the plan and mortgage payments, is figuring
4
     out a timetable of payments to be incorporated into an amended
5
     plan.
6
     Dated:   12/24/2019            /s/Stanley Zlotoff
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                             - 3
     Case: 19-50981   Doc# 38   Filed: 12/24/19 Entered: 12/24/19 16:52:39   Page 3 of 3
